DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al (9,757,674 B2).
Regarding to claim 1, Kwon et al teach an air cleaning device determining a replacement time of a filter (200 in Figs. 7A & 7B) comprising a filter (200) for filtering particles in air that is suctioned, a camera (303) to monitor a state of the filter (200) and a controller (474) for analyzing an image of the filter (200) acquired from the camera (303) in order to determine a pollution level of the filter (200), wherein the controller 
Regarding to claims 2, 4 and 5, Kwon et al teach the controller (474) configured to determine the time at which the filter (200) is to be replaced based on at least the pollution level of the filter (200) and information based on the threshold of a predetermined period (col. 9, lines 4-15).
Regarding to claim 3, Kwon et al teach a receiver for receiving information (471) about an air pollution level of a region wherein the controller (474) is configured to determine the time at which the filter is to be replaced in further consideration of the information about the air pollution level of the region (see col. 8, lines 20-30).
Regarding to claims 6 and 18-20, Kwon et al teach the controller (474) inherently a computer running computer program with memory configured to derive the pollution level of the filter (200) from the image of the filter acquired from the camera (303) (see col. 8, lines 20-30).
Regarding to claims 10-14, Kwon et al teach a method of determining a replacement time of a filter (200) comprising the steps of collecting an image of the filter (200) through a camera (303) to monitor the filter (200); determining a pollution level of the filter (200) by analyzing the collected image of the filter (200); determining a time at which the filter (200) is to be replaced based on at least the pollution level of the filter (200) or information based on the threshold of the predetermined period; receiving information about an air pollution level; and determining the time at which the filter is to be replaced, wherein the determining the time at which the filter is to be replaced based .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al (9,757,674 B2), as applied supra.
Claims 7 and 16 call for a rotating filter being cylindrical with a cavity for receiving a camera.  Kwon et al disclose a camera located on a planar filter rather than a cavity of a rotating filter.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a camera mounted on any type of filter, since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).
Regarding to claims 8 and 17, Kwon et al disclose an illuminator (314 in Fig. 1C) to illuminate an interior of the filter (200)  (see col. 2, lines 34-37, col. 4, lines 43-51, col. 5, lines 1-9).
Claims 9 and 15 call for a second camera.  Kwon et al disclose one camera (303) rather than two.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a second camera, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        June 24, 2021